Citation Nr: 0811786	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-35 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded this case to in 
March 2007 for additional development.  The case has been 
returned to the Board for further appellate consideration.  

This case has been advanced on the Board's docket due to the 
health of the veteran.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (c) (2007).  

The issue of entitlement to a TDIU is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that, in order to make a decision on the 
veteran's claim for a TDIU, another REMAND is required to 
insure compliance with the Board's March 2007 REMAND order, 
and, in light of the additional medical evidence created 
during the remand that further shows exceptional factors that 
warrant extraschedular consideration, for referral of this 
TDIU claim to the Director of VA Compensation and Pension 
Service for extra-schedular consideration.  Although this 
case has been advanced on the docket, the duty to assist the 
veteran with obtaining evidence that may aid in 
substantiating the claim for TDIU is of sufficient importance 
to warrant another remand.  The United States Court of 
Appeals for Veterans Claims (Court) held in Stegall v. West, 
11 Vet. App. 268 (1998), that a remand by the Board conferred 
on the veteran, as a matter of law, the right to compliance 
with the remand's instructions.  In this case, compliance 
with the Board's March 2007 remand order was deficient in 
several aspects.  

The Board's March 2007 remand requested the RO, upon 
readjudication of the TDIU claim following additional VA 
examination, to consider whether any of the veteran's 
service-connected disabilities in fact warranted an increased 
rating that results in a combined disability rating of 70 
percent or more that meets the schedular criteria for a TDIU.  
The Board's March 2007 remand also requested the RO to 
specifically consider the rating for the veteran's low back 
disability to determine whether a higher schedular rating is 
warranted, and to consider the November 2004 VA examination 
report of evidence of forward flexion of the thoracolumbar 
spine limited to 22 degrees by pain, and the General Rating 
Formula for Diseases and Injuries of the Spine, which 
provides for a 40 percent rating for forward flexion of the 
thoracolumbar spine of 30 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2007).  

The December 2007 supplemental statement of the case cited 
and considered only the most recent VA examination reports 
dated in 2007, but did not mention or weigh earlier evidence, 
including the November 2004 VA examination report, that 
showed the veteran's low back disability was significantly 
worse, with more limited ranges of motion of the spine, shows 
significantly worse clinical measures of ranges of motion, 
and appears to have more adequately considered factors 
pursuant to the decision reached in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) than the more recent April 2007 VA spine 
examination report or the August 2007 VA orthopedic 
examination report.  It appears to be only a typographical 
error in the December 2007 supplemental statement of the case 
that the veteran's service-connected back disability is "40 
percent disabled."  It is important in this case to give 
weight to all evidence of record that reflects on the 
veteran's unemployability during the claim period, especially 
in light of the fact that the veteran's service-connected 
lumbar spine disability was previously rated 20 percent 
disabling before being reduced.  See 38 C.F.R. § 4.1 (2007) 
(it is essential in the evaluation of disability that each 
disability be viewed in relation to its history); 38 C.F.R. 
§ 4.2 (2007) (it is the responsibility of the rating 
specialist to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present); 
see also Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007) (where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary, 
and the VA adjudicator must consider the application of 
staged ratings).   

The Board's March 2007 remand also requested the RO, in its 
readjudication of the TDIU claim, to include a written 
determination as to whether a referral to VA's Under 
Secretary for Benefits or the Director, VA's Compensation and 
Pension Service, is warranted.  While the December 2007 
supplemental statement of the case purported to make a 
finding that there were no exceptional factors or 
circumstances associated with the veteran's service-connected 
disabilities that would warrant submission of the case to the 
Director of Compensation and Pension Service, it did not 
address any evidence on this question, did not discuss the 
criteria for referral for extra-schedular rating, and did not 
provide any reasons for the summary conclusion that referral 
was not warranted.  For these reasons, the Board finds that 
there has not been compliance with the Board's March 2007 
remand request for a written determination as to whether a 
referral to VA's Under Secretary for Benefits or the 
Director, VA's Compensation and Pension Service, is 
warranted.  

The Board finds that the evidence of record requires a 
referral to VA's Under Secretary for Benefits or the Director 
of VA's Compensation and Pension Service for extra-schedular 
consideration.  Because of the regulatory limitation on VA 
adjudicator to refer a TDIU claim for extraschedular 
consideration, rather than grant the TDIU on an 
extraschedular basis, the Board is required to remand this 
claim to the AOJ for them to undertake such referral, if the 
claim for TDIU is not granted.  The regulation providing for 
referral for extra-schedular consideration, 38 C.F.R. 
§ 4.16(b), provides that rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a) (2007).  

The Board notes in this case that, with consideration of 
bilateral factor, the veteran's combined disability rating is 
64, which is then rounded down to 60.  The Board notes that, 
as the current disability ratings stand, while the veteran 
technically does not meet the requirement for a combined 70 
percent rating for schedular TDIU, his combined disability 
rating only misses the 70 percent rating criteria by one 
percentage point.  In the context of medical evidence of the 
veteran's unemployability due to multiple service-connected 
disabilities, a 64 percent combined disability rating 
percentage strongly suggests that referral for extraschedular 
consideration is warranted in this case.  Upon 
readjudication, if a TDIU is not granted by the AOJ based on 
increased schedular rating(s) for service-connected 
disability so that the veteran's service-connected disability 
ratings combine to at least 70 percent, the AOJ must refer 
the case to the Director of Compensation and Pension Service 
for extraschedular consideration.  

The criteria to consider for extra-schedular rating includes 
whether the veteran's service-connected disabilities have 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of this 
disability.  38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
the veteran has specifically contended that frequent 
surgeries for service-connected disabilities have created a 
marked interference with employment, and have rendered him 
unable to obtain substantially gainful employment.  The 
evidence shows that the veteran has undergone multiple 
surgeries.  

The veteran has also contended that his combination of 
disabilities, especially of the back, hip, left femur, and 
neurological disability create an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment.  The evidence shows that the 
veteran has not in fact worked since at least 2000.  There is 
competent evidence of record upon which a finding could be 
made that the veteran's service-connected disabilities cause 
a marked interference with employment.  For example, a May 
2007 VA Social and Industrial Survey includes a VA social 
worker's opinion that it was unlikely that the veteran would 
be returning to gainful employment.  An April 2007 VA spine 
examination report reflects the VA examining physician's 
opinion that, due to service-connected disabilities of the 
low back and femur fracture, the veteran would only be able 
to maintain a sedentary-to-light duty occupation.  An August 
2007 VA orthopedic examination report reflects that 
examiner's opinion that the veteran's service-connected 
disabilities would limit him to a sedentary or very light 
duty occupation.  In light of the veteran's occupation as a 
mechanical engineer, in addition to the other evidence of 
record, these examination reports constitute some evidence of 
marked interference with employment that must be considered 
and weighed in an extraschedular determination. 

On the question of whether the veteran's service-connected 
disabilities cause marked interference with employment, or 
the underlying question of whether service-connected 
disabilities render the veteran unable to obtain or maintain 
substantially gainful employment, the Court has held that VA 
is precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam).  In this case, there is competent 
evidence of the veteran's unemployability due to 
undifferentiated service-connected and non-service-connected 
disabilities.  For example, a May 2007 VA Social and 
Industrial Survey opinion that it was unlikely that the 
veteran would be returning to gainful employment was based on 
the examiner's finding that the veteran had significant 
impairment from both service-connected and non-service-
connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the veteran's 
claim for TDIU to VA's Under Secretary for 
Benefits or the Director of VA's 
Compensation and Pension Service for 
extra-schedular consideration.  The rating 
board should include a full statement as 
to the veteran's service-connected 
disabilities, employment history, 
educational and vocational attainment and 
all other factors having a bearing on the 
issue.  See 38 C.F.R. § 4.16(b) (2007).

2.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claim for a TDIU.  If the 
veteran's combined disability rating 
remains 70 percent or less, the AOJ should 
also adjudicate entitlement to a TDIU on 
an extraschedular basis.  If a TDIU is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
should be provided appropriate time to 
respond before returning the case to the 
Board for further appellate consideration. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



